                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Richez Markivious Bowser,           )      C/A No.: 0:19-503-MGL-SVH
    #293406,                            )
                                        )
                     Plaintiff,         )
                                        )
         vs.                            )                ORDER
                                        )
    Detective Walter Beck, Moss         )
    Justice Center,                     )
                                        )
                     Defendants.        )
                                        )

        Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by defendant Walter Beck.1 This

matter comes before the court on Plaintiff’s motion to amend. [ECF No. 29]. In

his motion, Plaintiff acknowledges that Moss Justice Center cannot be sued

and seeks to add York County as a defendant. Plaintiff’s proposed amended

complaint contains no allegations against York County.

        “[L]eave [to amend] shall be freely given when justice so requires.” Fed.

R. Civ. P. 15(a). “A motion to amend should be denied only when the

amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or the amendment would be futile.”

HCMF Corp. v. Allen, 238 F.3d 273, 276 (4th Cir. 2001) (internal quotation

marks omitted); see also Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.


1The undersigned has recommended the district judge summarily dismiss
Moss Justice Center and service has not been authorized.
1978) (a pro se litigant is entitled to the opportunity to amend his pleadings if

he has alleged a potentially meritorious cause of action). Here, Plaintiff’s

amendment is futile because his proposed amended complaint contains no

claims against York County. Therefore, he has not stated a claim upon which

relief can be granted.

      Additionally, Plaintiff claims only monetary damages as relief and York

County is entitled to Eleventh Amendment immunity. The Eleventh

Amendment provides, “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or by Citizens or

Subjects of any Foreign State.” U.S. Const. amend. XI. The United States

Supreme Court has long held the Eleventh Amendment also precludes suits

against a state by one of its own citizens. See Edelman v. Jordan, 415 U.S. 651,

662-63 (1974). This immunity extends not only to suits against a state per se,

but also to suits against agents and instrumentalities of the state, such as

counties. See Pennington v. Kershaw Cnty., S.C., No. 3:12-1509-JFA-SVH,

2013 WL 2423120, at *4 (D.S.C. June 4, 2013) (citing S.C. Code Ann. § 4-1-10

and applying the Eleventh Amendment to a county as “a political subdivision

of the State”). The State of South Carolina has not consented to be sued in this

case, see S.C. Code Ann. § 15-78-20(e), and York County is therefore immune

from Plaintiff’s claims for damages.


                                       2
     For the foregoing reasons, Plaintiff’s motion to amend [ECF No. 29] is

denied.

     IT IS SO ORDERED.



October 3, 2019                         Shiva V. Hodges
Columbia, South Carolina                United States Magistrate Judge




                                   3
